 1                                                                HON. JAMES L. ROBART

 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8

 9
10   R. ALEXANDER ACOSTA, Secretary of
     Labor,                                        No. 2:17-cv-00961-JLR
11
                     Plaintiff,
12                                                 DEFENDANT’S MOTIONS IN LIMINE
     v.
13
     HOA SALON ROOSEVELT, INC., a
14   Washington corporation, HOA SALON             NOTE ON MOTION CALENDAR:
     BALLARD, INC., a Washington corporation,      January 18, 2019
15   HOA SALON MADISON, INC., a
     Washington corporation, THUY MICHELLE
16
     NGUYEN PRAVITZ, an individual and
17   managing agent of the Corporate Defendants,
     ERIC PRAVITZ, an individual and managing
18   agent of the Corporate Defendants, HUYEN
     NGUYEN, an individual and managing agent
19   of the Corporate Defendants, THUY HONG,
     an individual and managing agent of the
20
     Corporate Defendants, and LAM HUYNH, an
21   individual and managing agent of the
     Corporate Defendants,
22
                     Defendants.
23
24
25                                                              BOYLE MARTIN THOENY, PLLC
                                                                     200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                  SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 1                                   TELEPHONE: 206.217.9400
                                                                      FACSIMILE: 206.217.9600
                              I.          INTRODUCTION AND RELIEF REQUESTED
 1
              Pursuant to the Court’s November 6, 2017 Minute Order Setting Trial Dates And Related
 2
 3   Dates (Dkt. 17) and Local Rule 7(d)(4), Defendants Hoa Salon Ballard, Inc., Hoa Salon

 4   Roosevelt, Inc., Thuy Michelle Nguyen Pravitz, and Eric Pravitz (collectively, “Defendants”)

 5   move for an order in limine precluding Plaintiff (“DOL”), and any of his witnesses and attorneys,
 6
     from offering any evidence, making any comment, or asking any question relating to the
 7
     following matters addressed below.
 8
                                                II.      CERTIFICATION
 9
10       Pursuant to Local Rule 7(d)(4), counsel for the parties conferred via telephone on December
11
     28, 2018 concerning Defendants’ motions in limine.1 Counsel were unable to resolve all but two
12
     of Defendants’ motions.2 Counsel discussed motions in limine Plaintiff intended to bring on
13
     December 21, 2018.3
14
15
                                   III.    LEGAL AUTHORITY AND ARGUMENT
16
         A.       This Court should exclude all evidence of the 2013 DOL Investigation of Hoa
17                Roosevelt.
18            DOL’s complaint makes clear that the wage claims asserted in this matter are based upon
19
     its 2016 investigation of Defendants Hoa Salon Roosevelt and Hoa Salon Ballard. Yet, as
20
     discussed at length in Defendants’ Motion for Summary Judgment (Dkt. 30), in 2013 DOL had
21
     conducted a brief, limited investigation of Hoa Roosevelt as part of the agency’s emphasis
22
23
     1
       Declaration of Bardi D. Martin (“Martin Decl.”) ¶ 3.
24   2
       Id.
     3
       Id., ¶ 2
25                                                                       BOYLE MARTIN THOENY, PLLC
                                                                              200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                           SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 2                                            TELEPHONE: 206.217.9400
                                                                               FACSIMILE: 206.217.9600
     program on nail salons.4 That earlier investigation, however, resulted in no findings, written or
 1
     otherwise, that Hoa Roosevelt’s wage practices violated any FLSA provision, and no penalties
 2
 3   were imposed. Initially, DOL appeared to thereby, and appropriately, view the 2013

 4   investigation as irrelevant in this matter, but lately has indicated an intent to insinuate that earlier

 5   investigation at trial. As such, defendants bring this motion to obtain an Order prohibiting DOL
 6
     from doing so.
 7
                 The 2013 investigation was conducted by DOL investigator, Sherrie Chan. DOL’s initial
 8
     disclosures did not list Ms. Chan as a witness – or, identify any documents related to her
 9
     investigation. Had DOL intended to refer to, or rely upon Ms. Chan’s 2013 investigation during
10
11   its current case against Defendants, clearly Ms. Chan would be a foreseeable and necessary

12   witness.        Yet, as established in the materials related to Defendants’ Motion for Summary
13   Judgment, DOL did not identify Ms. Chan as a person with information related to this matter
14
     until weeks after the discovery cutoff and it has made clear that Ms. Chan will not be called to
15
     testify at trial.5
16
                 Such facts make clear that DOL has not previously viewed the 2013 investigation as
17
18   relevant, and that it does not intend to offer testimony from Ms. Chan, its necessary foundational

19   witness to those events. Accordingly, defendants assert that DOL should not be allowed to

20   backdoor a negative taint into this matter, and that it should be prohibited from otherwise
21
22
23   4
         Plaintiff’s Opposition To Defendants’ Motion For Partial Summary Judgment (“Plaintiff’s Opposition to SJ”)(Dkt.
          34) at 3; Declaration of Sherrie Chan, (Dkt. 36) ¶ 2.
24
     5
         Plaintiff’s Opposition to SJ at 2, Fn. 1.
25                                                                                   BOYLE MARTIN THOENY, PLLC
                                                                                           200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                                        SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 3                                                         TELEPHONE: 206.217.9400
                                                                                            FACSIMILE: 206.217.9600
     offering or eliciting testimony, offering exhibits, or making comments relating to the 2013
 1
     investigation.
 2
 3          In addition, exclusion of reference to the 2013 investigation is also warranted pursuant to

 4   FRE 402 and 403, as any probative value of evidence related to that investigation is heavily

 5   outweighed by the unfair prejudice such evidence would engender. That is, testimony or exhibits
 6
     concerning Ms. Chan’s 2013 DOL investigation would likely unnecessarily and improperly
 7
     cause the jury to be swayed and/or confused into viewing the repeated investigations to be the
 8
     result of Defendants having questionable payroll practices, and therefore, more likely to have
 9
     committed the charged wage violations in 2016.
10
11          Indeed, district courts routinely exclude administrative decisions or findings under

12   Federal Rule of Evidence 403 because their probative value is outweighed by the danger of
13   unfair prejudice, confusion of issues, or waste of time. See, e.g., Paolitto v. John Brown E. & C.
14
     Co., 151 F.3d 60, 6465 (2d Cir. 1998) (affirming exclusion of Fair Employment Practices
15
     Agency findings); Walker v. NationsBank, 53 F.3d 1548, 1554-55 (11th Cir. 1995) (exclusion of
16
     EEOC determination); Hall v. Western Prod. Co., 988 F.2d 1050, 1058 (10th Cir. 1993)
17
18   (inappropriate to admit evidence of state agency’s report to suggest to jury it should reach same

19   conclusion); Briseno v. Central Tech. Community College, 739 F.2d 344, 347 (8th Cir. 1984)

20   (exclusion of administrative findings); Johnson v. Yellow Freight Sys., Inc., 734 F.2d 1304, 1311
21   (8th Cir. 1984) (trial judge has discretion to exclude administrative findings if sufficient negative
22
     factors are present); Cortes v. Maxus Exploration Co., 758 F. Supp. 1182, 1184 (S.D. Tex.
23
     1991), aff’d, 977 F.2d 195 (5th Cir. 1992) (EEOC report excluded because determination was
24
25                                                                        BOYLE MARTIN THOENY, PLLC
                                                                                200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                             SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 4                                              TELEPHONE: 206.217.9400
                                                                                 FACSIMILE: 206.217.9600
     incomplete, conclusory, and factually biased).
 1
             Consistent with these authorities, the Court should prohibit DOL from offering or
 2
 3   eliciting testimony, offering exhibits, or making comments relating to Ms. Chan’s 2013

 4   investigation.

 5      B.      This Court should exclude all evidence of Defendants’ voluntary remedial
                changes to their payroll systems.
 6
 7           Over the years, Defendants have made certain improvements to their payroll systems,

 8   including: 1) changing the payroll system label for employees paid by the hour from “salaried”

 9   to “hourly;” 2) changing the payroll labels for overtime pay provided hourly employees from
10
     “bonus” to “overtime;” and 3) employing a 7-day period to calculate overtime. Given DOL’s
11
     current claims, Defendants’ payroll changes may be appropriately viewed as remedial measures
12
     under FRE 407, and evidence regarding such changes should be prohibited.
13
             FRE 407 prohibits evidence of “remedial measure,” or changes which, if taken
14
15   previously, would have made the alleged negligent act less likely to occur. The rule is intended

16   to prevent the introduction of evidence of repairs or other safety measures taken after an accident
17   (Kaczmarek v. Allied Chemical Corp., 836 F.2d 1055 (7th Cir. 1987)), and to encourage
18
     defendants to take such remedial measures to reduce the likelihood of future accidents without
19
     fear that their actions will be used as evidence against them (Pau v. Yosemite Park and Curry
20
     Co., 928 F.2d 880 (9th Cir. 1991)). Rule 407 has been applied to FLSA cases. See, e.g., Abel v.
21
22   Dep't. of Carr., 1995 WL 106535, at *I (D. Kan. Jan. 12, 1995) (indicating that the court would

23   exclude evidence of changes to workplace rules with respect to roll calls and meal breaks made

24   in response to a prior lawsuit, if offered to prove culpability in FLSA lawsuit); Carda v. E.H
25                                                                       BOYLE MARTIN THOENY, PLLC
                                                                              200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                           SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 5                                            TELEPHONE: 206.217.9400
                                                                               FACSIMILE: 206.217.9600
     Oftedal & Sons, Inc. 2005 U.S. Dist. LEXIS 26375, at *1 (D.S.D. March 23,2005) (exclusion of
 1
     subsequent remedial measures - employer's change in record keeping policy after plaintiff filed
 2
 3   FLSA suit - "supports the public policy of preventing a party from being punished for making

 4   positive changes").

 5           In addition, some courts have excluded similar evidence on the basis that it is simply not
 6
     relevant. See Liger v. New Orleans Hornets NBA Ltd P'ship, 2008 WL 348800 at *2 (E.D. La.
 7
     Feb. 6, 2008) ("evidence of [defendant's] post-lawsuit compliance with the FLSA is not relevant
 8
     to determining whether [defendant] can claim the exemption during the period of time before the
 9
     lawsuit was filed. . . . [Such evidence] neither negates an essential element of the FLSA
10
11   exemption, nor demonstrate[s] insufficient evidence to establish the FLSA exemption").

12           In this case, exclusion of evidence of the payroll changes Defendants have made should
13   be excluded under either basis. It is undisputed in this case that the 2016 investigation was
14
     sparked by an employee’s claim that Defendants were not properly paying overtime. It is also
15
     undisputed that Defendants’ label changes (“salaried” to “hourly,” and “bonus” to “overtime”)
16
     were intended to resolve hourly employees’ confusion regarding their eligibility and payment for
17
18   overtime, and that the change to a seven-day overtime calculation process stemmed from the

19   2016 investigation. Arguably, these changes would have made the current overtime claims less

20   likely to have occurred, and DOL should be precluded by FRE 407 from offering evidence that
21   they have been made.
22
        C.      This Court should preclude Plaintiff from referring to Hoa payroll timesheets as
23              “worksheets.”

24
25                                                                      BOYLE MARTIN THOENY, PLLC
                                                                              200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                           SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 6                                            TELEPHONE: 206.217.9400
                                                                               FACSIMILE: 206.217.9600
             Defendants’ payroll records consist of: 1) handwritten payroll timesheets indicating days
 1
     and hours worked, and tips received by employees, and 2) the records generated by their
 2
 3   accounting software after entering the timesheet data.           DOL refers to these records as

 4   “worksheets” rather than what they in fact are—payroll timesheets. DOL should be precluded

 5   from referencing these records as “worksheets” under FRE 403 as such reference will likely
 6
     confuse and mislead the jury into concluding they are something less than payroll records,
 7
     resulting in unfair prejudice to Defendants.
 8
        D.      This Court Should Preclude Plaintiff From Making Improper Appeals to the
 9              Jury.
10
        It is anticipated that DOL will try to claim that Defendants violated provisions of the FLSA
11
     for the sake of corporate and personal profit, and or intentionally exploited their employees.
12
     Arguments designed to inflame the jury to bring in a punitive verdict are inadmissible, and
13
     discussion of the relative financial conditions of the parties is also improper.
14
15           Arguments encouraging jurors to reach a verdict on any basis other than the evidence are

16   impermissible and may constitute reversible error. The Court may properly exclude statements or
17   references to material other than the evidence. See Byrd v. Blue Ridge Rural Electric Co-op, Inc.,
18
     356 U.S. 525, 529 (1958) (stating that the propriety of an argument is a matter of federal
19
     procedure). Defendants ask that the Court to prohibit Plaintiff from making arguments to “put
20
     yourself in the plaintiff’s position,” or otherwise urge the jury to reach a verdict on
21
22   impermissible grounds. Similarly, asking the jury to “send a message” with a verdict is

23   inappropriate. See Griffith v. Mt. Carmel Med. Ctr., 842 F. Supp. 1359, 1362 (D. Kan. 1994).

24   Included within the scope of this motion is evidence or argument suggesting that the jury should
25                                                                         BOYLE MARTIN THOENY, PLLC
                                                                                 200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                              SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 7                                               TELEPHONE: 206.217.9400
                                                                                  FACSIMILE: 206.217.9600
     “let the defendants know what the jurors think through their verdict,” or suggesting that the
 1
     jurors are the “conscience of the community,” and similar suggestions.
 2
 3          E.        This Court should preclude Plaintiff from presenting any witness or document
                      not listed in Plaintiff’s Pretrial Statement.
 4
                 On December 24, 2018, Plaintiff’s Pretrial Statement was served on Defendants. Under
 5
     Local Rule 16(h)(5) and (6), Plaintiff was required to list the names and addresses of all
 6
 7   witnesses who might be called to testify, and list all exhibits to be be offered by plaintiff at trial.

 8   Plaintiff should be limited at trial to calling witnesses and using exhibits that Defendants

 9   disclosed listed in Plaintiff’s Pretrial Statement.
10
            F.        This Court should exclude all statements obtained through settlement
11                    discussions.

12          Settlement discussions have taken place in this matter. Evidence of those discussions and
13   statements made in connection therewith is inadmissible. FRE 408. During the December 21,
14
     2018 conference of attorneys, Plaintiff’s counsel concurred that an order excluding such expert
15
     testimony is warranted.6
16
            G.        This Court should preclude the parties from offering expert testimony.
17
18               None of the parties have disclosed expert witnesses and all parties should therefore be

19   precluded from having any witness offer expert testimony on any issue at trial. See Fed. R. Civ.

20   P. 26(a)(2)(A) and (D); see also Daly v. Far Eastern Shipping Co., 238 F. Supp. 2d 1231, 1237-
21   38 (W.D. Wash. 2003) (excluding expert testimony where “plaintiff failed to make expert
22
     disclosures ... as required by Fed. R. Civ. P. 26(a)(2).” This prohibition should extend to lay
23
24
     6
         Martin Decl. ¶ 3.
25                                                                           BOYLE MARTIN THOENY, PLLC
                                                                                   200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                                SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 8                                                 TELEPHONE: 206.217.9400
                                                                                    FACSIMILE: 206.217.9600
     witnesses with technical expertise, as such witnesses may only testify concerning their personal
 1
     knowledge of events. See Gomez v. Rivera Rodriquez, 344 F.3d 103, 113-14 (1st Cir. 2003)
 2
 3   (“[A] party need not identify a witness as an expert so long as the witness played a personal role

 4   in the unfolding of the events at issue and the anticipated questioning seeks only to elicit the

 5   witness’s knowledge of those events.”) (Emphasis added).
 6
               During the December 21, 2018 conference of attorneys, Plaintiff’s counsel concurred that
 7
     an order excluding such expert testimony is warranted.7
 8
     DATED this 31st day of December, 2018.
 9
10                                                  BOYLE MARTIN THOENY, PLLC

11
12                                                  /s/ Bardi D. Martin
                                                    BARDI D. MARTIN, WSBA #39077
13                                                  MARGARET M. BOYLE, WSBA #17089
                                                    Attorneys for Defendants
14
15
16
17
18

19
20
21
22
23
24
     7
         Id.
25                                                                        BOYLE MARTIN THOENY, PLLC
                                                                                 200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                              SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 9                                               TELEPHONE: 206.217.9400
                                                                                  FACSIMILE: 206.217.9600
                                      CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on December 31, 2018, I electronically ﬁled the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notiﬁcation of such ﬁling to the
 4
     following attorney of record for the plaintiffs:
 5
 6   NICHOLAS C. GEALE
 7   JANET M. HEROLD
     BRUCE L. BROWN
 8   ABIGAIL G. DAQUIZ
     daquiz.abigail@dol.gov
 9
     Attorneys for Plaintiff
10
11
12                                          Dated this 31st day of December 2018.

13
                                             /s/ Bardi D. Martin
                                            ______________________________
14                                          Bardi D. Martin, WSBA #39077
15
16
17
18

19
20
21
22
23
24
25                                                                      BOYLE MARTIN THOENY, PLLC
                                                                              200 WEST THOMAS, STE. 420
     DEFENDANT’S MOTIONS IN LIMINE                                           SEATTLE, WASHINGTON 98119
     No. 2:17-cv-00961-JLR – Page 10                                           TELEPHONE: 206.217.9400
                                                                               FACSIMILE: 206.217.9600
